        CASE 0:19-cv-02663-SRN-ECW Doc. 64 Filed 02/26/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 Victor B. Perkins,
                                                 Case No. 19-cv-2663 (SRN/ECW)
              Plaintiff,

 v.                                                           ORDER

 Dr. Jack Daniels and Dr. Dionne Hart,

              Defendants.


 Victor B. Perkins, Reg. No. 08783-039, Federal Medical Center, P.O. Box 4000,
 Rochester, MN 55903-4000, Plaintiff pro se.

 Ana H. Voss, United States Attorney's Office, 300 South Fourth Street, Suite 600,
 Minneapolis, MN 55415 for Defendants Daniels and Hart.


      This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright dated February 4, 2021 [Doc. No. 47].

No objections have been filed in the time period permitted by the Local Rules.

      Accordingly, and after an independent review of the files, records and proceedings

in the above-entitled matter, IT IS HEREBY ORDERED THAT:


      1. Plaintiff Victor B. Perkins’s request for default judgment [Doc. No. 41] is

          DENIED.


                                                       BY THE COURT:

DATED: February 26, 2021                               s/Susan Richard Nelson
                                                       SUSAN RICHARD NELSON
                                                       United States District Judge
